DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 10, 15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 12-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kupferberg (US Publication 2014/0202041).
	With respect to claim 1, Kupferberg teaches a method for manufacturing a shoe, the method comprising: 
stitching (Paragraphs 004, 0021-0023) a flat pattern upper (note: flat pattern upper indicates the upper portion of the shoe indicates any upper portion of the shoe above sole 80 as shown in Figures 9 and 10) for the shoe (10) using a continuous thread (121); and 
printing (110a, 110b, 112) at least a portion of the stitched flat pattern upper in at least two regions (20, 30a and Figures 9, 10), a first region (20a) defined by a first color or visual pattern (design E, portion of T in region 20a, portion of H in region 20a as shown in Figures 9 and 10), and at least a second region (30a) defined by a second color or visual pattern visually distinctive from the first color or visual pattern (design  portion of T in region 30a, portion of H in region 30a, S and 112 as shown in Figures 9 and 10), 
wherein the continuous thread (121) is stitched at least partially in the first region (20a, 121b, Paragraph 0021) and at least partially in the second region (30a, 121a, Paragraph 0021, Figure 9), and wherein, after printing, the continuous thread matches the first color or visual pattern in the first region and matches the second color or visual pattern in the second region (Paragraph 0022, Figure 10).
With respect to claim 2, Kupferberg teaches the printing uses a method selected from digital printing, flexographic printing, screen printing, rotary screen printing, pad printing, and combinations thereof (Paragraphs 0007, 0015 and Claim 8 on Page 3).
	With respect to claim 4, Kupferberg teaches the printing imparts color or pattern to the continuous thread (121) and at least a portion of the flat pattern upper (Paragraph 0021, Figures 9 and 10).
	With respect to claim 5, Kupferberg teaches assembling the flat pattern upper into a three-dimensional shoe (Abstract, Paragraphs 006, 008, Figure 1).
	With respect to claim 12, Kupferberg teaches a method for manufacturing a shoe, the method comprising: 
stitching a flat pattern upper (note: flat pattern upper indicates the upper portion of the shoe indicates any upper portion of the shoe above sole 80 as shown in Figures 9 and 10) for the shoe (10) using a thread (Paragraphs 004, 0021-0023 and note: the definition of stitch: one complete movement of a threaded needle through a fabric or material such as to leave behind it a single loop or portion of thread, as in sewing, embroidery, or the surgical closing of wounds), the stitched flat pattern upper having at least two regions (20a, 30a), the at least two regions comprising: 
a first region (20a) defined by a first color or visual pattern (design E, portion of T in region 20a, portion of H in region 20a as shown in Figures 9 and 10), and a second region (30a) defined by a second color or visual pattern visually distinctive from the first color or visual pattern (design portion of T in region 30a, portion of H in region 30a, S and 112 as shown in Figures 9 and 10); 
printing the thread that is stitched at least partially in the first region (20a) to coordinate with the first color or visual pattern (design E, portion of T in region 20a, portion of H in region 20a as shown in Figures 9 and 10) in the first region (20a, Paragraph 0021, Figure 9); and printing the thread that is stitched in at least partially the second region (30a) to coordinate with the second color or visual pattern in the second region (design  portion of T in region 30a, portion of H in region 30a, S and 112 as shown in Figures 9 and 10).
	With respect to claim 13, Kupferberg teaches printing the thread that is stitched in at least partially the first region (20a, Paragraph 0021) occurs in a first printing process, and wherein printing the thread that is stitched in at least partially the second region (30a) occurs in a second printing process (Paragraphs 0022, 0023).
	With respect to claim 14, Kupferberg teaches the printing uses a method selected from digital printing, flexographic printing, screen printing, rotary screen printing, pad printing, and combinations thereof (Paragraphs 0007, 0015 and Claim 8 on Page 3).
	With respect to claim 16, Kupferberg teaches the printing imparts color or pattern to the thread and at least a portion of the flat pattern upper (Paragraphs 0021-0023).
	With respect to claim 17, Kupferberg teaches assembling the flat pattern upper into a three-dimensional shoe (Abstract, Paragraphs 006, 008, Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kupferberg (US Publication 2014/0202041) in view of Makover et al. (WO2016019570).
	With respect to claim 6, Kupferberg teaches the claimed invention with the exception of aligning the printing or the stitching to one or more distinctive features of the flat pattern upper.
	Makover et al. teaches aligning the printing (note: positioning means 20 with camera 24 teaches aligning in Paragraphs 0004, 0015-0019) or the stitching to one or more distinctive features of the flat pattern upper (A).
	It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Kupferberg to provide a camera for aligning the printing as taught by Makover et al. for the purpose of ensuring appropriate positioning of a medium and simplifying the process of aligning a medium.
	With respect to claim 7, Makover et al. teaches the printing or the stitching are aligned to the one or more distinctive features of the flat pattern upper (A) using at least one vision system (note: positioning means 20 with camera 24 teaches aligning in Paragraphs 0004, 0015-0019).
	With respect to claim 11, Kupferberg teaches the claimed invention with the exception of the stitching is aligned to the flat pattern upper at a first manufacturing station using a first vision system, and the printing is aligned to the flat pattern upper at a second manufacturing station using a second vision system.
	Makover et al. teaches stitching is aligned to the flat pattern upper (A) at a first manufacturing station using a first vision system (note: positioning means 20 with camera 24 teaches aligning in Paragraphs 0004, 0015-0019).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Kupferberg to provide a camera for aligning the printing as taught by Makover et al. for the purpose of ensuring appropriate positioning of a medium and simplifying the process of aligning a medium.
With respect to printing is aligned to the flat pattern upper at a second manufacturing station using a second vision system, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art and has no patentable significance unless a new and unexpected result is produced. In re Plarza, 274 F. 2d 669, 124 USPQ 378 (1960).
It would have been obvious to one of ordinary skill in the art to provide a second
manufacturing station with a second vision system to the device since such a
modification would ensure proper alignment during the conveyance of the medium.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kupferberg (US Publication 2014/0202041) in view of Makover et al. (WO2016019570) as applied to the claims above, and further in view of Lin (US Patent 4,726,128).
	With respect to claim 8, Kupferberg, as modified, teaches the claimed invention with the exception of the stitching defines quilting on at least a portion of the flat pattern upper.
Lin teaches wherein stitching defines quilting on at least a portion of the flat pattern upper (Column 3, Lines 34-38).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the invention taught by Kupferberg, as modified,  to provide a stitching that defines quilting as taught by Lin for the purpose of providing a material that provides a more decorative medium.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kupferberg (US Publication 2014/0202041) in view of Kilgore (US Patent 10,368,612).
	With respect to claim 9, Kupferberg teaches the claimed invention with the exception of the stitching is performed using a quilting arm.
	Kilgore teaches wherein stitching is performed using a quilting arm (Column 20, Lines 10-14).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Kupferberg to perform stitching using a quilted arm as taught by Kilgore for the purpose of providing a cost effective device that effectively stitches a medium in an expedient manner.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 a.	VanWagnen et al. (US Publication 2019/0029369), Manz et al. (US Publication 2015/0101133), Jones et al. (US Publication 2014/0020192), Robinson et al. (US Publication 2006/0101673) and Okayashu (JP 2013-090807) teaches printing on shoes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853